        Case 1:20-cv-12090-DPW Document 21 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



  ALLIANCE FOR AUTOMOTIVE INNOVATION,

                              Plaintiff,

                         v.                              CIVIL ACTION
                                                         NO. 1:20-cv-12090-DPW
  MAURA HEALEY, ATTORNEY GENERAL OF
  THE COMMONWEWALTH OF
  MASSACHUSETTS in her official capacity,

                              Defendant.


                              NOTICE OF APPEARANCE

      Please enter on the docket my appearance as attorney for the defendant Maura Healey,

Attorney General of the Commonwealth of Massachusetts.

                                             Respectfully submitted,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Jennifer E. Greaney__________________
                                             Jennifer E. Greaney (BBO No. 643337)
                                             Assistant Attorney General
                                             Government Bureau
                                             One Ashburton Place
                                             Boston, MA 02108
                                             (617) 963-2981
                                             Jennifer.Greaney@mass.gov

 Date: November 25, 2020




                                           Page 1 of 2
         Case 1:20-cv-12090-DPW Document 21 Filed 11/25/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF, system will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that paper copies will be sent to those indicated as non-registered participants by first-class mail
on November 25, 2020.

                                                     /s/ Jennifer E. Greaney
                                                     Jennifer E. Greaney
                                                     Assistant Attorney General




                                            Page 2 of 2
